Citation Nr: 0204933	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of service connection for post-
traumatic stress disorder (PTSD), and, if so, whether the 
grant of service connection for PTSD is warranted


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on two separate periods of active duty, 
the first from April 1969 to October 1970 and the second from 
June 1972 to June 1974.  Both periods of service are 
characterized as being honorable.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD for failure to submit new and material 
evidence.  The veteran filed a timely appeal of this decision 
in February 2000.  In the course of the appeal, the RO found 
that new and material evidence had been submitted with 
respect to his PTSD claim and reopened the claim for de novo 
review in a January 2001 rating decision.  In the same 
decision, the RO reviewed the evidence and denied the claim.  
The case was sent to the Board for appellate adjudication in 
February 2002.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1988, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence submitted since the December 1988 RO rating 
decision is neither cumulative and redundant to the issue of 
entitlement to service connection for a psychiatric disorder 
and is of such significance that it must be considered in 
order to fairly decide the merits of the claim.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal of the reopened claim 
for service connection for PTSD has been obtained.

4.  The veteran engaged in combat in Vietnam, and he was 
exposed to combat-related stressors during his period of 
active duty.

5.  The record includes evidence of a clear diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final December 1988 
rating decision is new and material with respect to the 
veteran's claim of entitlement to service connection for 
PTSD; the claim was properly reopened by the RO in January 
2001 for a de novo review of the claim on the merits.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).

2.  The grant of service connection is warranted for PTSD.  
38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board's review of the file does not indicate that the veteran 
has received direct notice from the RO of the implementation 
of the VCAA.  However, notwithstanding this, the Board finds 
that the fundamental requirements of the VCAA and its 
implementing regulations have been met in the present case 
and, in light of the favorable outcome of this appellate 
decision, any procedural flaws that may have been made with 
regard to the development of the evidence in this case 
constitutes harmless error.  Accordingly, no further notice 
to the veteran or assistance in acquiring additional evidence 
is required by the new statute and regulations. 

I.  Factual Background

The veteran's service medical records do not show any 
diagnosis of a chronic psychiatric disorder during his first 
period of military service from April 1969 to October 1970.  
However, the records are significant for containing a 
treatment report dated in May 1970 which shows that he had 
complained of chest pains, stomach trouble, anorexia, nausea 
and insomnia and was prescribed the tranquilizer medication 
Thorazine to help him sleep.  Following his discharge from 
first period of service, a VA treatment report dated in 
December 1970 shows that the veteran requested sedation or 
tranquilizers for unreported complaints and was prescribed 
the psychotropic medication Librium.  

The file indicates that the veteran was scheduled for a VA 
medical examination in January 1971 for evaluation of his 
claim for service connection for several disabilities, 
including a nervous condition described as being an anxiety 
neurosis secondary to combat fatigue.  However, the veteran 
failed to appear for the scheduled examination.

The veteran's service medical records for his second period 
of active duty from June 1972 to June 1974 do not show any 
diagnosis of a chronic psychiatric disorder.

The veteran's service personnel records and DD214 show that 
the veteran served honorably from April 1969 to October 1970 
and from June 1972 to June 1974 in the United States Marine 
Corps.  The records show that his military occupational 
specialty was as a mortar man and that he participated in 
combat against enemy forces while serving in the Republic of 
Vietnam during his first period of active duty.  His military 
decorations include the Combat Action Ribbon, the Good 
Conduct Medal and the Meritorious Unit Citation.  

In December 1987, the veteran filed a claim for service 
connection for PTSD.  In a December 1988 rating decision, the 
RO denied the claim on the basis that that there was no 
diagnosis of PTSD at the time.  The veteran did not file a 
timely appeal of the decision and the determination became 
final.  

VA and private medical records associated with the file, 
including medical records from the Social Security 
Administration (SSA), show that the veteran was diagnosed on 
Axis I and treated for substance-induced mood disorder, 
dysthymia, depression, polysubstance abuse and chronic 
alcohol dependency from 1987 to the present time.  These 
records also show that during VA hospitalization in April 
1988, he expressed reluctance when asked by a physician to 
discuss combat experiences in Vietnam and reported that he 
used to have dreams related to his wartime experiences for 
nearly a year after his return stateside from Vietnam but 
that he no longer had this problem.  A VA hospitalization 
report from July 1998 shows that he mentioned having social 
withdrawal, combat-related memory flashbacks and difficulty 
trusting other people and that he was diagnosed with rule out 
PTSD.  During hospitalization in August 1998, he reported 
that every time he closed his eyes he saw an explosion.  He 
also experienced Vietnam-related nightmares, but not on a 
daily basis.  He was diagnosed with rule out PTSD.

At a March 1999 VA evaluation for mental disorders (not 
PTSD), the veteran reported that he experienced nightmares 
related to Vietnam and combat twice per week, in which he 
dreamed of being hit by a booby trap or that he was walking 
in villages or in rice fields.  However, there was no 
evidence of him having avoidant behavior with respect to his 
combat trauma or of having an exaggerated startle response or 
hypervigilence.  He was diagnosed with dysthymic disorder, 
nicotine dependence, alcohol dependence and substance 
dependence (the latter two in remission according to the 
veteran's reported history).

A VA social work note shows that the veteran was counseled in 
October 1999 for nightmares which involved images of soldiers 
and combat which he reported experiencing every night.  He 
also related that he saw images of four soldiers whose faces 
were blown off on Christmas Eve 1969.  The social worker 
assessed the veteran with PTSD. 

In November 1999, the SSA referred the veteran to Henry G.. 
Martin, Ph.D., who was a private clinical psychologist who 
conducted a psychological evaluation of the veteran.  During 
the evaluation, the veteran reported that he was a Vietnam 
veteran and that he saw things which he described as being 
like hallucinations of military vehicles and his friends from 
service getting killed.  He also experienced memory 
flashbacks in which when he picked up an object he felt that 
he was picking up body parts and had to look again to see 
what he was really holding.  He also experienced depression.  
Dr. Martin's diagnostic impression was that the veteran had 
dysthymia disorder and PSTD, chronic, delayed, with extreme 
psychosocial stressors which included flashbacks.  In a 
separate assessment conducted in January 2000, Dr. Martin 
also assessed the veteran as being on the borderline of 
intellectual functioning with an intelligence quotient of 68 
- 83.

At an October 2000 RO hearing, the veteran reported that he 
served with the Marine Corps and participated in combat 
operations in the Republic of Vietnam.  He related several 
stressor incidents in which four of his friends were killed 
by accident while guarding a bridge when one of them 
activated a grenade which prematurely detonated.  He 
described how the explosion tore off their facial features 
and related that he now experienced nightmares once or twice 
per week about this in which he would faceless persons.  As 
this incident occurred around the Christmastime, he had 
elevated PTSD symptoms during this holiday.  The hearing 
officer noted that the veteran became tearful at the hearing 
when he discussed this stressor incident.  The veteran also 
testified that his PTSD symptoms were elevated during the 
Independence Day holiday because the noise from fireworks was 
very upsetting to him as they reminded him of combat and also 
because during active service he witnessed one of his friends 
get killed on Independence Day after he got struck by 
lightning.  He also reported that he had difficulties  
functioning in any work environment which involved loud 
pounding noises such as from hammers because it reminded him 
of gunshots.   He described having flashbacks of witnessing 
several dead men in Vietnam who had maggots crawling over 
their faces and bodies.  

The veteran reported that he was socially withdrawn and did 
not want to form close relationships with other people.  He 
stated that he had three failed marriages to illustrate this 
problem of his.  He reported that he used to avoid contact 
with society by going out camping and living in the woods 
away from all people.  He reported that when he saw plowed 
fields and a treeline he would instinctively scan the 
treeline looking for, and expecting to find enemy forces 
hiding within it.  He sometimes would be doing this and would 
suddenly feel as if he were back in Vietnam.  He also had 
problems controlling his anger and taking instructions from 
people in authority.  He indicated that he self-medicated 
himself with alcohol to help him sleep because if he drank 
enough to pass out he would not experience his combat-related 
nightmares.  He stated that he slept with his eyes open when 
he was sober because he wanted to keep his guard up.  He 
described himself as being a loner who had no friends.  He 
also reported that he had rejoined the Marine Corps for a 
second tour of service in the hopes of being sent back to 
Vietnam to participate in more combat action but that he was 
disappointed at being kept stateside in California throughout 
his second period of active duty.  

The report of a November 2000 VA psychiatric evaluation shows 
that the examiner reviewed the veteran's claims file, noted 
his reported stressors and also took note that some of these 
stressors were described elsewhere in the records and that 
details relating to some of them had changed significantly 
over the years.  The examiner also acknowledged the November 
1999 diagnosis of PTSD which was made by Dr. Martin.  During 
the psychiatric interview, the veteran indicated that he 
thought constantly about Vietnam and expressed a desire to 
return to the country because he felt that there was more 
from over there than in the United States.  He did not 
indicate any desire to avoid thinking about Vietnam.  He 
reported that he started to experience distressing dreams 
about his Vietnam experiences since 1970 and that without 
drinking alcohol to help him sleep, he would experience such 
nightmares two to three times per week.  He had sleep 
disturbance and exaggerated startle response to noises like a 
car backfiring.  However, he denied having anxiety, tension 
or nervousness.  

Following the VA psychiatrist's interview, the veteran was 
diagnosed with alcohol dependence and depressive disorder not 
otherwise specified.  In the psychiatrist's opinion, the 
veteran did not have a diagnosis of PTSD because the 
diagnostic criteria for this disorder were not met.  The 
examiner found the veteran's account of his stressors to have 
been inconsistent and that his hallucinatory or illusionary 
images relating to Vietnam did not appear to cause him much 
subjective distress.  He also did not describe having 
persistent avoidance stimuli associated with his Vietnam 
experiences and while he felt some societal estrangement he 
reported no difficulties or having an avoidant nature.  He 
did describe a sense of hypervigilence and an exaggerated 
startle response, but his sleep disturbance and irritability 
were weakly tied to any combat experiences and he reported no 
concentration difficulties.

II. Analysis

(a.)  Whether new and material evidence was submitted to 
reopen a previously denied claim of service connection for 
PTSD.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. § 5108.

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Hodge, supra.  The critical inquiry is whether any of the 
newly submitted evidence bears directly and substantially 
upon the specific matters under consideration, namely whether 
the veteran has a current diagnosis of PTSD as the prior 
final RO decision of December 1988 denied the claim on the 
basis that there was no diagnosis of the claimed psychiatric 
disability.  The key question is whether any of the evidence 
submitted since the December 1988 rating decision is new and 
material, which is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
The RO correctly identified the November 1999 evaluation 
report of clinical psychologist Henry G. Martin, Ph.D., which 
shows a diagnosis of chronic delayed PTSD, as evidence which 
fulfills the requirements of being new and material to the 
PTSD claim.  The claim was thus properly reopened in January 
2001 for a de novo review on the merits.

(b.)  Entitlement to service connection for PTSD

The veteran contends that he currently suffers from PTSD as a 
direct result of exposure to combat-related stressors during 
active service in the Republic of Vietnam.  Service 
connection for PTSD now requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001 and March 7, 2002).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (2001); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).   

In this case, the objective evidence demonstrates that the 
veteran "engaged in combat with the enemy."  See VAOPGCPREC 
12-99.  The veteran's DD Form 214 indicates references to 
combat and shows that he served in the Republic of Vietnam, 
that his main military duties involved operating a weapon, in 
this case a mortar, and that he earned the Combat Action 
Ribbon, thus establishing that he participated in combat.  
His statements with regard to his combat stressors alone are 
therefore sufficient to establish their occurrence and we 
concede that his accounts of losing friends to combat-related 
death or injury are credible. 

The present case therefore turns on the question of whether 
he has a current diagnosis of PTSD related to combat 
stressors.  The psychiatric evidence is extensive for showing 
that he suffers from chronic depression and alcoholism.  PTSD 
is not mentioned often in his medical records and the only 
clear diagnosis of this psychiatric disorder was Dr. Martin's 
psychological assessment of November 1999.  This assessment 
is countered by an opposing medical diagnosis from VA in 
November 2000, in which the examiner expressed his opinion 
that the veteran symptoms did not meet the diagnostic 
criteria of PTSD.  However, in his discussion, the VA 
psychiatrist based his adverse opinion, in part, on 
inconsistencies he found in the veteran's accounts of his 
combat stressors.  It is important to note, however, that the 
veteran suffers from borderline intellectual functioning, 
which would likely have a negative impact on his ability to 
communicate details relating to his stressors in a consistent 
manner.  In any case, as previously discussed, the veracity 
of the veteran's claimed combat stressors has already been 
conceded in view of the indisputable proof contained in his 
military records that he participated in combat.

The veteran's diagnoses of rule out PTSD appear in the record 
in July and August 1998, and while these are not clear 
diagnoses of PTSD they were based on reports made by the 
veteran of having symptoms indicative of PTSD, including 
nightmares and memory flashbacks relating to combat.  Also of 
note is the assessment of PTSD which was presented by a VA 
social worker in October 1999 following the veteran's report 
of having nightmares and visions related to his combat 
experiences.  Though the social worker's assessment of PTSD 
and the diagnoses of rule out PTSD are not, by themselves, 
dispositive of the question of whether or not the veteran has 
a current diagnosis of PTSD, they are strengthened by Dr. 
Martin's unambiguous diagnosis of PTSD in November 1999.  In 
view of this, the Board finds that the objective psychiatric 
evidence is in relative equipoise with respect to this issue.  
Therefore, the benefit-of-the-doubt doctrine applies, and the 
claim for service connection for PTSD is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for PTSD is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

